IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                September 2014 Term
                                                                 FILED
                                                             October 16, 2014
                                    No. 14-0041                released at 3:00 p.m.
                                                               RORY L. PERRY II, CLERK
                                                             SUPREME COURT OF APPEALS
                                                                 OF WEST VIRGINIA



                      IN RE: NAME CHANGE OF JENNA A.J.



                 Appeal from the Circuit Court of Monongalia County

                         Honorable Phillip D. Gaujot, Judge

                             Civil Action No. 11-P-194


                                    REVERSED



                             Submitted: October 1, 2014
                              Filed: October 16, 2014



Suzanne Weise, Esq.                                       Jessica M.
Jordan Rexrode, Student Attorney                          No Appearance
Malinda Ferris, Student Attorney
Kelly Pawlowski, Student Attorney
Richard Morris, Student Attorney
West Virginia University College of Law
Child and Family Advocacy Clinic
Morgantown, WV
Counsel for Petitioner Jim J.




JUSTICE LOUGHRY delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT




              1.     “Questions of law are subject to a de novo review.” Syl. Pt. 2, in part,

Walker v. W.Va. Ethics Comm’n, 201 W.Va. 108, 492 S.E.2d 167 (1997).



              2.     “A circuit court’s interpretation of a mandate of this Court and whether

the circuit court complied with such mandate are questions of law that are reviewed de

novo.” Syl. Pt. 4, State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W.Va. 802, 591

S.E.2d 728 (2003).



              3.     “The general rule is that when a question has been definitely determined

by this Court its decision is conclusive on parties, privies and courts, including this Court,

upon a second appeal or writ of error and it is regarded as the law of the case.” Syl. Pt. 1,

Mullins v. Green, 145 W.Va. 469, 115 S.E.2d 320 (1960).
LOUGHRY, Justice:



              Petitioner Jim J.1 appeals from the December 6, 2013, order of the Circuit

Court of Monongalia County granting Respondent Jessica M.’s petition to change the

surname of the parties’ minor daughter.2 Upon our careful review of the record in this

matter, including the opinion and mandate issued when this same case was previously

appealed, we conclude that the circuit court lacked any authority to enter the December 6,

2013, order. Accordingly, for the reasons set forth below, we reverse.



                         I. Factual and Procedural Background

              Many of the pertinent facts of this case are set forth in our prior opinion, In re

Name Change of Jenna A.J. (“Jenna I”), 231 W.Va. 159, 744 S.E.2d 269 (2013). Briefly,

Jim J. and Jessica M. had a daughter together in 2009. The child, Jenna, was given Jim J.’s

surname at birth. Thereafter, the parents, who were not married, ended their relationship.

In 2011, Jessica M. filed a petition and an amended petition in the circuit court seeking to

change the child’s last name. By order entered November 9, 2011, the circuit court granted

       1
        Consistent with our longstanding practice in sensitive matters and matters involving
children, we use initials to identify the parties rather than their full surnames. See In the
Matter of Jonathan P., 182 W.Va. 302, 303 n. 1, 387 S.E.2d 537, 538 n. 1 (1989).
       2
        The petitioner Jim. J. has notified the Court that, after this appeal was docketed and
the notice of appeal was served upon the pro se respondent, the respondent died. No one has
filed a motion for substitution of the respondent pursuant to Rule 41(a) of the Rules of
Appellate Procedure, and no response has been filed to the petitioner’s brief.

                                              1

Jessica M.’s amended petition and changed the child’s surname to a hyphenated name using

the mother’s and father’s last names, M.-J.



              Jim J. appealed and, in Jenna I, we reversed the circuit court’s November 9,

2011, order. First, we found that the circuit court was misguided as to the appropriate

evidentiary standard to apply. Id., 231 W.Va. at 163, 744 S.E.2d at 273. The circuit court

erroneously implied that the evidence necessary to secure a hyphenated name change is

something less than the well-established standard of whether there is clear, cogent, and

convincing evidence that the change would significantly advance the child’s best interests.

Id. Second, we concluded that the record did not contain the necessary clear, cogent, and

convincing evidence to support changing the child’s name. Id.



              Importantly, in Jenna I, we did not remand the case to the circuit court for

further proceedings. In fact, neither our opinion nor our subsequent mandate order3 made any

mention of a remand or further proceedings. In the Jenna I opinion, we expressly stated that

“[b]ased on the foregoing, we are compelled to conclude that the Circuit Court of Monongalia

County erred in its decision to grant a name change to the minor child in this case.




       3
      In accordance with Rule 26 of the Rules of Appellate Procedure, we issued the
mandate in this case on June 19, 2013.

                                              2

Accordingly, the case is reversed.” 231 W.Va. at 163-64, 744 S.E.2d at 273-74. Moreover,

the mandate provided,

                      Pursuant to Revised R.A.P. 26, the opinion previously
              issued in the above-captioned case is now final and is hereby
              certified to the Circuit Court of Monongalia County and to the
              parties. The decision of the circuit court is hereby reversed, and
              it is hereby ordered that the parties shall each bear their own
              costs. The Clerk is directed to remove this action from the
              docket of this Court.

Nevertheless, on August 29, 2013, the circuit court sua sponte noticed the case for a hearing

to be held on September 25, 2013. The circuit court indicated that the purpose of the hearing

was to “garner evidence” that this Court found lacking in Jenna I. During the September 25,

2013, hearing, the parties once again testified and presented argument concerning whether the

child’s surname should be changed. In a lengthy order entered on December 6, 2013, the

circuit court purported to grant Jessica M.’s amended petition and again change the child’s

surname to M-J.



                                  II. Standard of Review

              In the present appeal, Jim J. challenges the circuit court’s December 6, 2013,

order. The sole determinative issue is whether, following the issuance of Jenna I, the circuit

court had any authority to hold further proceedings and enter its December 6, 2013, order.

This issue presents a pure question of law for our review. “Questions of law are subject to

a de novo review.” Syl. Pt. 2, in part, Walker v. W.Va. Ethics Comm’n, 201 W.Va. 108, 492


                                              3

S.E.2d 167 (1997). Similarly, “[a] circuit court’s interpretation of a mandate of this Court and

whether the circuit court complied with such mandate are questions of law that are reviewed

de novo.” Syl. Pt. 4, State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W.Va. 802, 591

S.E.2d 728 (2003).



                                        III. Discussion

               Jim. J. contends that the circuit court violated the law of the case doctrine by

failing to apply our mandate in Jenna I and by entering the December 6, 2013, order changing

the child’s surname. We agree.



               “The general rule is that when a question has been definitely determined by this

Court its decision is conclusive on parties, privies and courts . . . and it is regarded as the law

of the case.” Syl. Pt. 1, in part, Mullins v. Green, 145 W.Va. 469, 115 S.E.2d 320 (1960). As

we have previously observed, “[t]he law of the case doctrine ‘generally prohibits

reconsideration of issues which have been decided in a prior appeal in the same case, provided

that there [have] been no material changes in the facts since the prior appeal, such issues may

not be relitigated in the trial court or re-examined in a second appeal.’ 5 Am. Jur. 2d

Appellate Review § 605 at 300 (1995) (footnotes omitted).” Frazier & Oxley, 214 W.Va. at

808, 591 S.E.2d at 734. In short, law of the case principles bar a trial court from acting when

an appellate decision was issued on the merits of the claim sought to be precluded. See


                                                4

Bartles v. Hinkle, 196 W.Va. 381, 388 n. 5, 472 S.E.2d 827, 834 n. 5 (1996) (rejecting

argument that law of the case doctrine applied when issue had not been before Supreme Court

in prior refused petition for appeal).



              The case at bar is somewhat unique. Questions regarding a circuit court’s post-

appeal authority and the law of the case doctrine usually arise in the context of cases where

this Court issues a limited remand that a circuit court erroneously treats as a general remand,

resulting in the circuit court making rulings that exceed the scope of its authority. We

explained the distinction between limited and general remands in Frazier & Oxley:

                      When this Court remands a case to the circuit court, the
              remand can be either general or limited in scope. Limited
              remands explicitly outline the issues to be addressed by the
              circuit court and create a narrow framework within which the
              circuit court must operate. General remands, in contrast, give
              circuit courts authority to address all matters as long as remaining
              consistent with the remand.

214 W.Va. at 805, 591 S.E.2d at 731, syl. pt. 2. Simply stated, a lower court is always bound

by our mandate:

                      Upon remand of a case for further proceedings after a
              decision by this Court, the circuit court must proceed in
              accordance with the mandate and the law of the case as
              established on appeal. The trial court must implement both the
              letter and the spirit of the mandate, taking into account the
              appellate court’s opinion and the circumstances it embraces.

Id., syl. pt. 3. Moreover, a circuit court’s failure to abide by our mandate is subject to the

issuance of a writ of prohibition: “When a circuit court fails or refuses to obey or give effect

                                               5

to the mandate of this Court, misconstrues it, or acts beyond its province in carrying it out, the

writ of prohibition is an appropriate means of enforcing compliance with the mandate.” Id.,

syl. pt. 5.



                 In the case sub judice, however, there was no remand. Our decision in Jenna

I was final and constituted a definitive determination of the merits of the parties’ dispute.

Under the long-standing rule of Mullins, our decision in Jenna I is the law of the case and is

conclusive upon all parties and the circuit court. See Mullins, 145 W.Va. at 469, 115 S.E.2d

at 321, syl. pt. 1. Absent a remand directing the circuit court to accept further evidence and

reconsider whether the child’s name should be changed, the circuit court had no authority to

revisit the issue. The fact that it did was, in effect, an attempt to overrule a decision of this

Court, something that is contrary to our system of jurisprudence.



                 In addition, Jessica M. was not entitled to a second attempt to adduce evidence

that she failed to present during the original hearing in this matter. Indeed, the law of the case

doctrine is “‘grounded in important considerations related to stability in the decision making

process, predictability of results, proper working relationships between trial and appellate

courts, and judicial economy.’ United States v. Rivera-Martinez, 931 F.2d 148, 151 (1st Cir.

1991).”       Frazier & Oxley, 214 W.Va. at 808, 591 S.E.2d at 734.            These important

considerations would be impeded if a litigant who fails to prove his or her claim is granted


                                                6

repeated opportunities to present additional evidence. As such, the circuit court erred by

accepting additional evidence at the September 25, 2013, hearing.4



                                      IV. Conclusion

              Accordingly, we conclude that the Circuit Court of Monongalia County had no

authority to hold the September 25, 2013, evidentiary hearing or enter the December 6, 2013,

order. The circuit court’s December 6, 2013, order is hereby reversed.5



                                                                                    Reversed.




       4
        In addition to asserting the law of the case doctrine, Jim J. contends that the circuit
court erred on the merits of the case when granting the name change in the December 6,
2013, order. Jim J. argues that at the September 25, 2013, hearing, Jessica M. presented no
new evidence and merely repeated her prior assertions that this Court found to be insufficient
in Jenna I. Because we have already concluded that the circuit court lacked authority to
accept additional evidence and enter the December 6, 2013, order, we do not address this
argument.
       5
        To resolve any confusion caused by the circuit court’s unauthorized actions, we
clarify that both of the circuit court’s final orders are reversed and the child’s surname
remains as set forth on the child’s birth certificate.


                                              7